DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce C. Bacon (US 9940767 B2), herein after Bacon, in view of James H. Vickers et al. (US 6023953 A), herein after Vickers.

    PNG
    media_image1.png
    524
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    630
    media_image2.png
    Greyscale

With regard to claim 1, Bacon teaches a paddle lock comprising: 
a body (2); a lever (4) pivotally mounted on the body (2) and having a pushing arm (26) formed on and protruding from a bottom of the lever (4); a latch (5) mounted retractably in the body (2) and having a pushed protrusion (101 from FIG. 4A) formed on and protruding from the latch (5) and selectively abutting against and pushed by the pushing arm (26) of the lever (4); a locking bolt (80) mounted slidably in the body (2);
a bolt driving device (labeled in FIG. 4) mounted in the body (2) and connected with the locking bolt (80) (the bolt driven device is connected to the locking bolt 80 through an arm 76 and link 83) to push the locking bolt (80) to extend out of the body (2) or to retract the locking bolt (80) into the body (2); and a lock device (10 and 37) mounted on the body (2) and connected with the bolt driving device.


    PNG
    media_image3.png
    237
    377
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    235
    341
    media_image4.png
    Greyscale

Vickers teaches an abutting arm (156) formed on and protruding from the locking bolt (150) (formed integral as part of the locking bolt) and extending toward the pushing arm (94) of the lever (70) (the abutting arm 156 extends away from the locking bolt 150 towards the pushing arm 94).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the locking bolt and pushing arm of Bacon with the locking bolt, abutting arm, and pushing arm of Vickers so that the pushing arm selectively abuts both the latch and the abutting arm formed on and protruding from the locking bolt in order for the paddle lever to slide both the latch and locking bolt when the lever is pulled out of its biased position and the lock device is not locked.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon, in view of Vickers, and in further view of Interva Products Europ Gmbh (DE 202009003316 U1), herein after Interva.

the bolt driving device is electrically connected with the circuit board (Bacon: 69) (Bacon: the driving device and circuit board 69 are connected via wire set 46) and comprises a motor (Bacon: 86) mounted in the body (Bacon: 2).
Bacon (in view of Vickers) fails to disclose a worm rod connected with and driven by the motor, a worm wheel mounted rotatably in the body and engaged with the worm rod, and a connection rod connected between the worm wheel and the locking bolt.

    PNG
    media_image5.png
    506
    555
    media_image5.png
    Greyscale

	Interva teaches a bolt driving device which comprises a motor (1); a worm rod (2) connected with and driven be the motor (1); a worm wheel (3) mounted rotatably and engaged with the worm rod (2); and a connection rod (4) connected between the worm wheel (3) and the locking bolt (5). 

With regard to claim 3, Bacon (in view of Vickers and Interva) teaches the paddle lock as claimed in claim 2, wherein the lock device is a key lock cylinder (Bacon: 10) and is connected with the worm wheel (Interva: 3) (When the driving device of Bacon is modified with the worm wheel taught by Interva, the lock cylinder is connected with the worm wheel through the lock cylinder cam (Bacon: 74) and connecting rod (Bacon: 87)).
With regard to claim 4, Bacon (in view of Vickers and Interva) teaches the paddle lock as claimed in claim 2, wherein the lock device is an electric lock device (Bacon: 37 from FIG. 4A), is mounted on the body (Bacon: 2), and is electrically connected with the circuit board (Bacon: electronic lock device touchpad 37 is connected to the circuit board via ribbon cable 108).
With regard to claim 5, Bacon (in view of Vickers and Interva) teaches the paddle lock as claimed in claim 4, wherein the lock device is an electric code lock (Bacon: 37 from FIG. 4A).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon, in view of Vickers, Interva, and further in view of Forrester J. Carroll (US 20180361993 A1), herein after Carroll.


Bacon (in view of Vickers and Interva) fails to teach the lock device as a fingerprint lock.

    PNG
    media_image6.png
    419
    661
    media_image6.png
    Greyscale

Carroll teaches that it is known in the art for a vehicle door handle device to include a lock device which is a fingerprint lock (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Bacon’s lock device with the fingerprint lock from Carroll in order to increase the security of the lock device by preventing an unauthorized user from actuating the lock (see paragraph 0021). 


Conclusion                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        571-272-4340

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675